USCA4 Appeal: 19-1290     Doc: 60        Filed: 06/18/2019     Pg: 1 of 2



                                                                        FILED: June 18, 2019


                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                       ___________________

                                          No. 19-1290(L)
                                        (5:10-cv-00025-FL)
                                       ___________________

        SAS INSTITUTE, INC.

                      Plaintiff - Appellee

        v.

        WORLD PROGRAMMING LIMITED

                      Defendant - Appellant

                                       ___________________

                                            ORDER
                                       ___________________

              Upon consideration of the submissions relative to appellant’s motion for stay

        pending appeal or, alternatively, expedition of oral argument, the court grants the

        motion to stay and denies the motion to expedite oral argument.

              Upon consideration of the submissions relative to appellee’s motion to

        suspend briefing, the court denies the motion; however, the parties are free to brief

        and argue fully before the court all issues pertinent to this appeal.

              Upon consideration of appellant’s motion to strike, the court denies the


                 Case 5:10-cv-00025-FL Document 906 Filed 06/18/19 Page 1 of 2
USCA4 Appeal: 19-1290     Doc: 60      Filed: 06/18/2019     Pg: 2 of 2


        motion.

              Entered at the direction of Judge Wilkinson with the concurrence of Chief

        Judge Gregory and Judge Thacker.

                                             For the Court

                                             /s/ Patricia S. Connor, Clerk




                  Case 5:10-cv-00025-FL Document 906 Filed 06/18/19 Page 2 of 2
